Per Oubiam: This was debt, in the Iroquois circuit court, on the record of a judgment in the county court of that county, against appellant, for the sum of two hundred and ninety-nine dollars sixty cents. The only point we have considered is, was this record such an instrument of writing as to require a copy thereof to be filed ten days before the first day of the term? In our practice, we have no recollection of an action being instituted on a judgment of a court of record, without filing with the declaration a transcript of the judgment. This has ever been the practice, and, without such transcript duly filed, the defendant, on demanding it, would be entitled to a continuance. It may be necessary to the preparation of the defense there should be such a transcript filed. This practice amounts to a construction that a transcript of judgment is an instrument in writing required to be filed by the Practice Act. There having been none filed, appellant’s motion to continue the cause by reason thereof, should have been allowed. It was error to refuse it, and for this error the judgment is reversed and the cause remanded. Judgment reversed.